Case 2:17-cv-00496-CCC-SCM Document 142 Filed 03/13/20 Page 1 of 3 PageID: 2327



                                UNITED STATES DISTRICT COURT
                                   DISTRICT Of NEW JERSEY


   MARK ALLEN and SALVATORE RAPPA,                    Case No. 2:17-cv-00496-CCC-SCM
   Individually and On Behalf of All Others
   Similarly Situated,                                CLASS ACTION

                  Plaintiffs,                                     ORDER AWARDING
                                                      ATTORNEYS’ FEES, REIMBURSEMENT
                  V.                                  OF EXPENSES, AND AWARDS TO LEAD
                                                      PLAINTIFFS, NAMED PLAINTIFFS, AND
   PIXARBIO CORPORATION f/k/a BMP                     DERIVATIVE PLAINTIFF
   HOLDINGS INC., FRANCIS M. REYNOLDS,
   KENI’JETH A. STROMSLAND, KATRTN                    Hon. Claire C. Cecchi
   HOLZHAUS, DAVID A. CASS, DEREK S.
   BRIDGES, and LAURA BARKER MORSE,


                  Defendants.



         WHEREAS, the Court has granted final approval to the Settlement of the above-

  referenced class action;

         WHEREAS, The Rosen Law Firm, P.A. (“Rosen Law”), appointed by the Court as Lead

  Counsel for the purposes of the Settlement have petitioned the Court for the award of attorneys’

  fees in compensation for the services provided to Lead Plaintiffs and the Class along with

  reimbursement of expenses incurred in connection with the prosecution of this action, and Awards

  to Lead Plaintiffs, Named Plaintiffs, and Derivative Plaintiff, to be paid out of the Settlement

  Fund established pursuant to the Settlement;

         WHEREAS, capitalized terms used herein having the meanings defined in the Stipulation

  and Agreement of Settlement filed September 4, 2019 (the “Settlement Stipulation”) (Dkt. No.

  132); and




                                                  1
Case 2:17-cv-00496-CCC-SCM Document 142 Filed 03/13/20 Page 2 of 3 PageID: 2328



          WHEREAS, the Court has reviewed the fee application and the supporting materials filed

  therewith and has heard the presentation made by Lead Counsel during the final approval hearing

  on March 13, 2020, and due consideration having been had thereon.

          NOW, THEREFORE, it is hereby ordered:

          1.     Rosen Law is awarded one-third of the Settlement fund or $250,000 as attorneys’

  fees in this action, together with a proportionate share of the interest earned on the fund, at the

  same rate as earned by the balance of the fund, from the date of the establishment of the fund to

  the date of payment. Of this award of attorneys’ fees, 20%, or $50,000, shall be awarded to

  Derivative Counsel, The Brown Law Firm, P.C. (“Brown Law”). Rosen Law shall allocate the

  remaining $200,000 in attorneys’ fees between Rosen Law and Additional Class Counsel, Gainey

  McKenna & Egleston.

          2.     Rosen Law shall be awarded expenses in the amount of $26,057.85. Brown Law

  shall be awarded expenses in the amount of$10,483.22.

          3.     Lead Plaintiffs Mark Allen and Salvatore Rappa shall each be awarded $10,000 as

  an incentive award and reimbursement for their lost time and expenses in connection with their

  prosecution of this action.

          4.     Named Plaintiffs Jacqueline Becker and Marvin Becker shall each be awarded

  $1,500 as an incentive award and reimbursement for their lost time and expenses in connection

  with their prosecution of this action.

          5.     Derivative Plaintiff Michael Schnieders shall be awarded $1,500 as an incentive

  award and reimbursement for his lost time and expenses in connection with his prosecution of

  this action.




                                                   2
Case 2:17-cv-00496-CCC-SCM Document 142 Filed 03/13/20 Page 3 of 3 PageID: 2329



           6.   Except as otherwise provided herein, the attorneys’ fees, reimbursement of

  expenses, and Award to Lead Plaintiffs, Named Plaintiffs, and Derivative Plaintiff shall be paid

  in the manner and procedure provided for in the Settlement Stipulation.




           IT IS SO ORDERED.


                                                                      C
  Dated:           3    ,   2020
                                              HON. CLAIRE C. CECCHI
                                              UNITED STATES DISTRICT JUDGE




                                                  3
